DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-8 as amended on 6/09/2022 are currently pending.
Claim 7 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made/treated as without traverse in the reply filed on 2/15/2022.
Claims 1-6 as amended and new claim 8 as filed on 6/09/2022 are under examination in the instant office action.
Claim Objections
Claim 5 as amended is objected to because of the following informalities:
Claim 5 contains some typing errors or omission of letters (t and i) in phrases “he test sample” (line 3) and “non-pathogenic fung” (last line) respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Indefinite
Claims 1-6 and 8 as amended are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended remains indefinite because claim fails to point out a structure of apparatus and its design. Claim recites 3 structural parts: an artificial cell wall, an inlet above the wall and a storage part with a culture solution below the wall. However, it is unclear where the artificial cell wall is. All 3 parts are hanging in some unidentified space. It is unclear whether the whole wall or its part is in contact with inlet and storage part. It is unclear whether the wall is vertical or horizontal or inclined. 
Claim 1 as amended recites “a test sample solution” and “a sample solution”. It is unclear whether there is a difference between them as intended. Claim recites that “inlet” is intended for  “a test sample solution” to enter an apparatus.  But the same “inlet” is required to contain “a sample solution”. Thus, “the test sample solution” with citrate buffet is not in the apparatus as claimed. 
Claim 4 as amended recites that “the test sample solution disposed in the test sample solution inlet”. But this “inlet” contains “a test solution” accordingly to claim 1. Thus, claim4  lacks antecedent basis and is confusing. Moreover, if the inlet “contains a tomato pathogenic fungi as a detection target” as recited in the claim 4, it means that the apparatus as a whole is contaminated. The contaminated apparatus is rendered unusable to detection of possible infection. Therefore, claim 4 has no sense as for description of an apparatus which can be used. 
Claim 5 as amended also recites that “the test sample solution disposed in the test sample solution inlet”. But this “inlet” contains “a test solution” accordingly to claim 1. Thus, claim 5 lacks antecedent basis and is confusing. Moreover, if the inlet of claim 5 “contains … non-pahtgenitc fungi” as recited in the claim 5, it is unclear where are the “pathogenic fungi” that are intended to be detected by the claims apparatus. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-6 and 8 as amended are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Justus et al (“In vitro cell migration and invasion assays”. Journal of Visualized Experiments. 2014, (88), e51064, pages 1-8; published 6/1/2014).
The cited reference by Justus describes an apparatus for performing cell migration assays, wherein the apparatus is a “Transwell” container with “Transwell” membrane insert (see figure 3A on page 6).  The membrane insert has pores (see page 2 at 2.2); and it is the same as claimed “artificial cell wall” that allows for cells to migrate or to pass through from an upper part to a lower well. The upper part is the same as claimed “inlet” because it contains a sample with cells to be tested. The lower well is the same as “solution storage part” because it contains a culture solution with nutrients that attract cells in the sample introduced into upper part. The inlet is provided with a test sample in a “migration” buffer.  Therefore, the design of the cited apparatus is the same and it can be used for the same purpose of detecting cells that pass through the membrane insert (“artificial cell wall”)’
With regard to limitation drawn to citrate buffer: it is noted that claim 1 (and depending claims 3 and 8) does not necessary requires that buffer (whether sodium citrate or potassium citrate) is pre-existing in the apparatus before testing begins. Thus, the cited reference anticipates claims 1, 3 and 8. 
Claims 4-6 are directed to an intended use but not to the parts of apparatus. The claimed fungi are not present and/or not supposed to be in the apparatus before its use. 
Thus, the cited reference by Justus is considered to anticipate the claimed apparatus.

Claims 1-6 and 8 as amended are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 9,695,459 (Uriu).
The cited document US 9,695,459 (Uriu) discloses an apparatus for detecting plant pathogenic fungi in a sample. 
In particular, the cited apparatus comprises: 
1) “an artificial cell wall” comprising a cellulose membrane or cellulose film 104 (figures 1, 2 and 6;  col. 2, line 55; col. 4, line 31); the cellulose film 104 is arranged on the substrate 170 (figure 2; col. 4, lines 10-18);
2) a test solution “inlet above the artificial cell wall” which is an inlet above item 104 as indicated by arrow on figure 6;  or, which is item 200 on figure 6 which is a test sample location (col. 2, lines 65-67); and  
3) “a culture solution storage part provided under the artificial cell wall” that is an item 302 on figure 6 which is a liquid culture medium (col. 4, line 32).
Thus, the cited apparatus US 9,695,459 (Uriu) has the same 3 parts and same arrangement of parts relative to each other as required for the claimed apparatus; and the cited apparatus is used for the same purpose of detecting plant pathogenic fungi. 
With respect to the claimed limitation drawn to a citrate buffer (claims 1, 3 and 8), it is noted that is not clear whether or not the claimed buffer solution is present and/or required for the apparatus itself.
With respect to claim 2: in the cited apparatus the substrate 170 has the same design and dimensions as claimed including a whole with a diameter up to 5 micrometers (col. 3, lines 60-62) and it has a thickness 1-500 micrometers which overlaps the claimed range. In the cited apparatus the cellulose membrane 104 is provided/arranged on a surface of substrate (col. 4, lines 17-18) and has thickness 0.5-3.7 micrometers (col. 1, lines 37-38) which overlaps the claimed range.
Claims 4-6 are directed to an intended use but not to the parts of apparatus. The claimed fungi are not present and/or not supposed to be in the apparatus before its use. 
Thus, the cited document is considered to anticipate the claimed apparatus.

Claims 1, 3-6 and 8 as amended are/remain rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 5,126,257 (Gabay et al).
The cited document US 5,126,257 (Gabay et al) describes an antimicrobial assay, wherein the assay is practiced in a generic container or a generic test tube. For example: see col. 3, lines 39-42. 
A generic test tube has at least 3 parts: 1) tube cell wall(s) that are “artificial” within the broadest meaning of the claims; 2) inlet or opening for insertion of a test sample solution (a sample solution with antimicrobial agents); and 3) a culture solution storage part with a bacterial culture of E.coli as intended to be treated by the test sample. 
The cited test tube is considered to anticipate the claimed apparatus because location of claimed “artificial cell wall” in the apparatus is not specified for the claimed apparatus. The fungal hyphae would be capable to glide along the tube wall when introduced in “inlet” or opening of the tube. Thus, the characteristic of the walls are the same as claimed and as described. 
With regard to limitation drawn to citrate buffer it is noted that claim 1 (and depending claims 3 and 8) does not necessary requires that buffer (whether sodium citrate or potassium citrate) is pre-existing in the apparatus before testing begins. In alternative, the cited test tube contains 50mM citrate buffer having pH 5.5 (col. 3, lines 39-42). The citrate buffer is commonly a sodium citrate salt (col. 3, line 49). 
Claims 4-6 are directed to an intended use but not to the parts of apparatus. The claimed fungi are not present and/or not supposed to be in the apparatus before its use. 
Thus, the cited document s considered to anticipate the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,695,459 (Uriu) and Shirane et al. (Ann Phytopathol Soc Japan, 1987, 53, pages 191-197).
The cited document US 9,695,459 (Uriu) discloses an apparatus for detecting plant pathogenic fungi in a sample. 
In particular, the cited apparatus comprises: 
1) “an artificial cell wall” which is a cellulose film 104 (figures 1, 2 and 6;  col. 2, line 55; col. 4, line 31); the cellulose film 104 is arranged on the substrate 170 (figure 2; col. 4, lines 10-18);
2) a test solution “inlet above the artificial cell wall” which is an inlet above item 104 as indicated by arrow on figure 6;  or, which is item 200 on figure 6 which is a test sample location (col. 2, lines 65-67); and  
3) “a culture solution storage part provided under the artificial cell wall” that is an item 302 on figure 6 which is a liquid culture medium (col. 4, line 32).
Thus, the cited apparatus US 9,695,459 (Uriu) has the same 3 parts and same arrangement of parts relative to each other as required for the claimed apparatus; and the cited apparatus is used for the same purpose of detecting plant pathogenic fungi. 
With respect to the claimed limitation drawn to a buffer citrate in a test solution, it is noted that is not clear whether or not the claimed buffer solution is present and/or required for the apparatus itself.
In the disclosure by US 9,695,459 (Uriu) the test sample solution is provided as an agricultural or environmental liquid to be tested for the detection of fungi (col. 3, lines 2-5) or an aqueous solution of fungal cultures to be tested in the apparatus (col. 6, lines 17-18). The cited US 9,695,459 (Uriu) does not describe presence, incorporation or the use of a buffer with citrate salts including sodium citrate or potassium citrate.  
However, the reference by Shirane teaches the use of a liquid mineral salt medium with tri-sodium citrate and pH about 5.25 (which falls within the claimed range) as well with potassium salt for culturing and detecting growth of fungal culture of Botrytis cinerea; for example: see abstract, tables 1-2. The cited reference by Shirane explicitly teaches that presence or incorporation of tri-sodium citrate into mineral liquid medium promoted growth of the fungal mycelium (page 192, lines 3-4 from the bottom of the page). The cited reference by Shirane also explicitly teaches that presence potassium salts are necessary for fungal growth and that omission of potassium salt leads to the absence of growth of final mycelium (abstract and table 2). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify a liquid solution in the apparatus of US 9,695,459 (Uriu) as intended for culturing fungal mycelium including Botrytis cinerea by incorporation of citrate salt or citrate buffer having pH about 5.25 as well as salt of potassium into fungal culture solutions with a reasonable expectation of success in providing for growth of fungal mycelium because the prior art teaches and recognizes that the use of a liquid mineral salt solution with tri-sodium citrate, with potassium salt and having pH about 5.25 promotes growth of fungal mycelium including Botrytis cinerea.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 6/09/2022 have been fully considered but they are not persuasive. 
With regard to claim rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 5,126,257 (Gabay et al) Applicants argue that present claim amendment differentiate the cited test tube from the claimed apparatus but fail to point out what are the differences are. 
 With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 9,695,459 (Uriu) and Shirane et al. (Ann Phytopathol Soc Japan, 1987, 53, pages 191-197) Applicant argues that the apparatus of US 9,695,459 (Uriu) does not contain a citrate buffer; that the refence by Shirane does not teach or suggest the same concentration of citrate salt (50-70 mM) in fungal culture solutions with pH 5-5.5 as claimed and that the specification examples demonstrate criticality of claimed citrate salt concentration and pH for a differentiation of tomato pathogenic fungi from non-pathogenic fungi. 
This argument is not found persuasive because it relates to a method for differentiation between 2 groups of particular fungal species. The claimed invention is an apparatus with a membrane having pores of particular sizes and particular thickness. Moreover, Applicants’ method as disclosed is practiced with particular fungal species which differential detection is based on a culturing time; wherein the increase of culturing time allows for increase in numbers of fungal hyphae passing through membrane (figures 5-6).  Thus, criticality of citrate buffer concentration and pH also depends on a time of culturing when applied to differentiation of fungal species. However, an apparatus is timeless. 
No claims, as drawn to apparatus, are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 21, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653